Title: From George Washington to Samuel Huntington, 31 March 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town 31st March 1780.
          
          I have the honor to inclose the Report of the proceedings of the Commissioners appointed to meet at Amboy the 9th instant, for the purpose of settling a General Cartel, by which, Congress will perceive that the present attempt has been as unsuccessful as all the former, and from the same cause.
          
          In January, I was honored with a letter from the Minister of France, informing me of his having received advice from Europe, that the Court of London, on account of the difficulty they found in procuring Men, had instructed their Commander in Chief here, to treat with us on a national footing, rather than fail to obtain a reinforcement to their Army by the release of their prisoners in our hands. He added, that he had communicated this intelligence to Congress, and that Congress had requested him to transmit it to me, as a matter which ought materially to influence the measures we were about to take on the subject of an Exchange.
          Though I was strongly persuaded beforehand, that there was a mistake in His Excellency’s information, and that the advantages to be reaped by the enemy from the proposed Exchange would not be a sufficient inducement to a step of the nature it imported—which I took the liberty to signify to him, yet I thought it my duty to make the experiment, as well from motives of respect to the communication, as from the possibility of its being well founded. I therefore directed our Commissioners to take every method to ascertain the Enemy’s views on this head, and, if the British Commissioners did not come with national powers, to decline doing any thing with them in an official capacity; but after satisfying themselves that nothing was to be effected on a larger scale, they were instructed to enter into private Conversation on the terms of a particular Exchange. Their letter No. 2 will shew what was done in consequence. Congress will perceive that their proposal was not accepted by the Gentlemen on the other side, who insisted on the exchange being at all events extended to one half of the second division of the Convention troops. This was a departure from the plan concerted between General Phillips and Colonels Magaw, Matthews &ca.
          If Congress think that humanity requires or policy permits us to accede to the enemy’s ultimatum, I shall be happy to execute their orders; but it is a point of so much delicacy and importance, that I cannot forbear earnestly requesting I may be excused from deciding in it. On one hand—the acquisition of so many Men will be of great moment to the enemy, if they meet with success to the Southward; on the other, I see not how we shall be able to maintain our Officers in captivity and the expence is no trifling consideration. I think it necessary to observe—that if the Enemy’s proposal should be accepted, it may be June before the prisoners are delivered—but perhaps it will be judged advisable to delay a determination, ’till the probable issue of southern Affairs is a little unfolded. I have the honor to be with very great Respect and Esteem Yr Excellency’s Most obt Servt
          
            Go: Washington
          
         